Citation Nr: 1540002	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with anxiety and depressed mood.

3.  Entitlement to service connection for alcohol dependence.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

The Board notes that the Veteran initially claimed service connection for PTSD, insomnia and memory loss.  However, other psychiatric disorders have been diagnosed, along with alcohol dependence.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  Given the current state of the record and the Veteran's appellate assertions, the issues on appeal have been characterized as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to the Veteran's induction into service he underwent surgery on his right knee to repair a torn ligament.  This condition was noted at entrance and was the subject of a medical waiver.  The Veteran has claimed that his preexisting knee condition was aggravated during service.  In February 2013 a VA examiner diagnosed the Veteran with a lateral collateral ligament tear with repair.  The examiner did not opine however, on whether or not the Veteran's knee condition was aggravated by service beyond its natural progression.  As such, a remand is required for a new examination and to obtain a pertinent medical opinion.

Additionally, the Veteran has been diagnosed with a psychiatric disorder, e.g. an adjustment disorder with depression and anxiety.  Alcohol dependence has also been diagnosed.  The Veteran also seeks service connection for PTSD.  Given the Veteran's appellate assertions and the evidence of record, a VA examination is required to identify the Veteran's current psychiatric disorders and to obtain a medical opinion as to whether or not any psychiatric disorder diagnosed is related to service or any event of service. 

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his right knee and psychiatric disorders.  Provide the Veteran with a Statement In Support Of Claim for Service Connection for PTSD (VA Form 21-0781) and advise him to submit supporting evidence or information regarding his alleged stressor events.  The requisite amount of time to respond should be allowed. 

2.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the nature, severity, onset and etiology of any right knee disorder found to be present.  The examiner is then requested to opine as to:

a.) Whether it is as least as likely as not that the Veteran's current right knee disorder is a manifestation of his pre-existing right knee disorder, characterized as status post-surgery for lateral collateral ligament repair, and if so;

b.) Whether the Veteran's preexisting disorder permanently worsened during service, and if so;

c.) Whether that worsening was beyond the natural progression of the disorder.

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate to support the reasons and bases for his/her conclusions.

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the nature, severity, onset and etiology of any psychiatric disorder.  The examiner is requested to specifically identify all psychiatric disorders present, to include whether or not PTSD is present.  For any psychiatric disorder diagnosed, the examiner is specifically requested to opine as to:

a.) Whether it is at least as likely as not that the disorder had its onset in service, any psychosis manifested to a compensable degree within a year after separation from service, or any diagnosed disorder is in any way related to service or any event of service, and if so,

b.)  Whether the Veteran's alcohol dependence, if present, manifested as a result of or secondary to such psychiatric disorder. 

The examiner should review the Veteran's claims file, conduct any necessary testing and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate to support the reasons and bases for his/her conclusions.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

